UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6451


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEVELAND MCLEAN, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:90-cr-00105-HCM-TEM-5)


Submitted:    August 7, 2009                 Decided:   August 26, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se. Charles Philip
Rosenberg,   Assistant  United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cleveland     McLean,      Jr.,   appeals     from    the     district

court’s order denying his 18 U.S.C. § 3582 (2000) motion for

reduction of sentence.          While his motion was long, rambling, and

difficult       to   understand,    McLean      cited   Sentencing        Guidelines

Amendments 500, 570, and 640 as the basis for his motion.                        The

district court construed the motion as invoking Amendments 706,

711,    and   715.       Because   the   district     court   did    not    consider

McLean’s motion on the grounds raised, we vacate and remand for

reconsideration.          We grant McLean’s motion to supplement his

informal brief.        We express no opinion on the merits of McLean’s

motion.       We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in    the    materials

before    the    court    and   argument      would   not   aid    the    decisional

process.

                                                            VACATED AND REMANDED




                                          2